DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 19 April 2022. As directed by the amendment claims 1 and 2 have been amended, claims 1-11 are presently pending in this application.

Drawings
Replacement drawings were received on 19 April 2022.  These drawings are not entered because they contain new matter. The specification as originally filed, see paragraphs [00128]-[00129] and [00144]-[00145], supports bilateral delivery of at least one sensory stimulation in an alternating manner as shown in Figure 6, however, the original specification and drawings do not provide adequate support for the combination of left and right tones in combination with the left-right visual stimulation. Specifically, the specification does not provide adequate support for an embodiment that is presented in Figure 6 in which the right tone is presented at the same time the visual stimulation is presented on the right side and the left tone is presented at the same time the visual stimulation is presented on the left side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zilca et al. (US 2011/0066036 A1) (Zilca) in view of Acton (US 2017/0296774 A1).
Referring to claims 1, 2, 9 and 11: Zilca teaches a method for improving a perception of wellness by a subject (see paragraphs [0005] and [0007]; claim 1) comprising: providing a wellness improving mobile application (see paragraphs [0013], [0020] and [0026]-[0027]), wherein the mobile application is configured to communicate with a mobile device (see figure 2, #102) and is designed to deliver at least one sensory stimulation to a subject (see figure 2, #154/156/158; paragraphs [0022], [0029], [0032] and [0036]; wherein flashing strobe or color display is designed to sooth a user via visual stimulation), delivering the at least one sensory stimulation to the subject (see figure 2, #154/156/158; paragraphs [0022], [0029], [0032] and [0036]), and the subject interacting with the mobile application (see paragraphs [0014] and [0021]), and the interacting improving the perception of wellness by the subject (see paragraphs [0007], [0021] and [0027]; claim 1); wherein the at least one sensory stimulation comprises visual stimulation, auditory stimulation, somatic stimulation, olfactory stimulation, or vestibular stimulation (see figure 2, #154/156/158; paragraphs [0022], [0029], [0032] and [0036]; wherein stimulation in the form of audio, visual and/or tactile stimulation is provided to assist the user improving their mental health). Zilca is silent to delivering the flashing strobe or color display to the subject by bilateral delivery, unilongitudinal delivery, bilongitudinal delivery, unicoronal delivery, and bicoronal delivery or any combination thereof. 
Acton teaches a method for improving a perception of wellness by a subject (see paragraphs [0006], [0017] and [0060]-[0065]) comprising delivering at least one sensory stimulation (see paragraphs [0048]-[0051] and [0061]; wherein a flashing visual stimuli is delivered to the subject) to a subject by continuous alternating bilateral, unilongitudinal, bilongitudinal, unicoronal, and bicoronal delivery or any combination thereof (see figures 4A-5B; paragraphs [0048]-[0051]); wherein the visual stimuli is combined with at least one non-visual stimulus (see paragraph [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flashing strobe visual stimulation of Zilca in a continuous alternating delivery like taught by Acton in order to assist the user in reducing anxiety (see Acton paragraphs [0006], [0017], [0060] and [0064]).
Referring to claim 3: Zilca, as modified by Acton, further teaches delivering of the sensory stimulation is in a pattern, a cycle, a sequence or any combination thereof (see Zilca paragraphs [0022], [0029], [0032] and [0036]; Acton paragraphs [0048]-[0051]; wherein it is clear the visual stimulation is delivered pattern, cycle or sequence of flashing light).
Referring to claim 4: Zilca further teaches the interacting comprises inducing the subject to sense the sensory stimulation (see paragraphs [0021]-[0022], [0029], [0032] and [0036]; claim 1; wherein it is clear that the user senses the stimulation in order to improve their perception of wellness).
Referring to claim 5: Zilca further teaches the interacting in (c) comprises actively, passively, or physiologically tailoring the interaction by tailoring: the type or amount of sensory stimulation delivered or both, the type or amount of method of delivery of the sensory stimulation delivered or both, the type, the order or the amount of patterns delivered or all three, the order or the amount cycles delivered or both, and the order or amount of sequences delivered or both, or any combination thereof (see paragraphs [0022], [0029], [0032] and [0036]; wherein it is clear that at least the type of stimulation delivered is tailored to the user to address the symptoms of the user).
Referring to claim 6: Zilca further teaches the tailoring is by the subject, an agent of the subject, or both (see paragraphs [0022], [0029], [0032] and [0036]; wherein it is clear tailoring is by an agent in the form or a therapist or loved one by providing a video of the therapist or loved one; and it is clear that the tailoring is by the subject through use of behavior therapy interactive modules to improve the subject’s perception of wellness).
Referring to claim 7: Zilca further teaches the improving of the perception of wellness by the subject comprises reducing and/or alleviating a level of one or more negative feelings felt by a subject, invoking, increasing, and/or maintaining a level of one or more positive feelings felt by a subject; reducing and/or alleviating a negative mood felt by a subject, invoking, increasing, and/or maintaining a positive mood felt by a subject, inducing the prevalence or occurrence of one or more desirable physiological responses, reducing the prevalence or occurrence of one or more undesirable physiological responses, or any combination thereof (see paragraphs [0007], [0021] and [0027]-[0029]; claim 1).
Referring to claim 8: Zilca, as modified by Acton, further teaches the at least one sensory stimulation comprises visual stimulation at least in the form of photos or flashing strobe or color display; or the at least one sensory stimulation comprises auditory stimulation at least in the form of music, messages or soothing voices; or the at least one sensory stimulation comprises visual and auditory stimulation at least in the form of videos (see Zilca paragraphs [0022], [0029], [0032] and [0036]; Acton paragraphs [0048]-[0051] and [0063]).
Referring to claim 10: Zilca, as modified by Acton, further teaches the mobile application being designed to deliver the at least one sensory stimulation in intermittent, alternating bilateral delivery pattern (see Acton figures 4A-5B; paragraphs [0048]-[0051]; wherein the visual stimuli is flashing, therefore, the visual stimulus on the right side, for example, is intermittent).

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 19 April 2022, with respect to the objections and rejection of claims under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The previous objections and rejection of claims under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments concerning the amendments, see page 9, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art as outlined above in the current rejection.
Applicant’s arguments with respect to the rejection of claim(s) 9-11 under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on any reference, i.e. Jones, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791